Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim(s) 1-17 are directed to a process and claims 18-20 are directed toward an apparatus. Therefore, claim(s)1-20 are within at least one of the four statutory categories.
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites:

A method comprising: storing, using one or more processors of a vehicle located at a first spatiotemporal location, a linear temporal logic expression defining an operating constraint for operating the vehicle; receiving, using the one or more processors, a second spatiotemporal location for the vehicle; identifying, using the one or more processors, a motion segment for operating the vehicle from the first spatiotemporal location to the second spatiotemporal location; determining, using the one or more processors, a value of the linear temporal logic expression based on the motion segment; and generating, using the one or more processors, an operational metric for operating the vehicle in accordance with the motion segment based on the determined value of the linear temporal logic expression.
The examiner submits that the foregoing bolded limitation(s) constitute a mental process because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, while a person drives a vehicle they make decisions using logic about how to operate the vehicle while taking into account the vehicle is at a current location at a current point in time and where they want the vehicle to be at a future point in time while also considering operational constraints and then also determining how to operate the vehicle, e.g. an operational metric. Furthermore, a person can even evaluate more complex linear temporal logic expressions using pen and paper if necessary. Accordingly, the claim recites at least one abstract idea.
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”): A method comprising: storing, using one or more processors of a vehicle located at a first spatiotemporal location, a linear temporal logic expression defining an operating constraint for operating the vehicle; receiving, using the one or more processors, a second spatiotemporal location for the vehicle; identifying, using the one or more processors, a motion segment for operating the vehicle from the first spatiotemporal location to the second spatiotemporal location; determining, using the one or more processors, a value of the linear temporal logic expression based on the motion segment; and generating, using the one or more processors, an operational metric for operating the vehicle in accordance with the motion segment based on the determined value of the linear temporal logic expression.
Claims 18 and 20 also recite one or more non-transitory storage media and claim 18 also recites a vehicle that possess the one or more processors and one or more non-transitory storage media.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of “using the one or more processors”, “One or more non-transitory storage media storing instructions”, and “vehicle comprising: one or more computer processors; and one or more non-transitory storage media storing instructions” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer to perform the process. The recited additional limitations merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. The vehicle control system is recited at a high level of generality and merely automates the evaluating step.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using the one or more processors”, using “One or more non-transitory storage media storing instructions”, and “vehicle comprising: one or more computer processors; and one or more non-transitory storage media storing instructions” amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept.
Dependent claim(s) 2-6, 11-17, and 19 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. Claims 2-6 and 19 simply elaborate on how the linear temporal logic expression is formulated, claims 11-12 simply elaborate on how the operating metric is generated, and 13-17 include the generation of a Kripke structure which can also be generated in the mind as it is simply a graph that represents system states and the transitions between them.  Therefore, dependent claims 2-6, 11-17, and 19 are not patent eligible under the same rationale as provided for in the rejection of 1, 18, and 20.

Therefore, claim(s) 1-6 and 11-20 are ineligible under 35 USC §101.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-10, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobilarov et al. (US 20190101919 A1; hereinafter known as Kobilarov).

Regarding claim 1, Kobilarov teaches storing, using one or more processors of a vehicle located at a first spatiotemporal location, a linear temporal logic expression defining an operating constraint for operating the vehicle;
{abstract “In general, determining a route can include utilizing a search algorithm such as Monte Carlo Tree Search (MCTS) to search for possible trajectories, while using temporal logic formulas, such as Linear Temporal Logic (LTL), to validate or reject the possible trajectories. Trajectories can be selected based on various costs and constraints optimized for performance. Determining a trajectory can include determining a current state of the autonomous vehicle, which can include determining static and dynamic symbols in an environment.” and para [0082] “LTL can be used to concisely and precisely specify permitted and prohibited system behaviors in terms of the corresponding words.”
}
receiving, using the one or more processors, a second spatiotemporal location for the vehicle;
{para [0020] “As candidate routes and trajectories are generated for the autonomous vehicles, the routes and trajectories can be evaluated using the temporal logic formulas to determine if the trajectories satisfy the temporal logic formulas, in which case, trajectories can be rejected, or evaluated with respect to other costs and constraints to select the highest performing trajectory.”
Where a route includes at least a start and end location, so at least 2 spatiotemporal locations 
}
identifying, using the one or more processors, a motion segment for operating the vehicle from the first spatiotemporal location to the second spatiotemporal location;
{Abstract “In general, determining a route can include utilizing a search algorithm such as Monte Carlo Tree Search (MCTS) to search for possible trajectories,”
Where a trajectory can be considered a motion segment and it is linking to locations on a route.
}
determining, using the one or more processors, a value of the linear temporal logic expression based on the motion segment;
{Para [0021] “In some instances, an LTL formula can be evaluated to determine if the formula is violated or not (e.g., as a Boolean result).”
}
and, generating, using the one or more processors, an operational metric for operating the vehicle in accordance with the motion segment based on the determined value of the linear temporal logic expression.
{Fig. 7 label 718 where a trajectory is being generated and then selected based on the LTL formula, e.g. linear temporal logic formula. The trajectory includes operational metrics.
Para [0023] “If multiple trajectories are determined not to violate the LTL formula(s), a trajectory with a lowest cost (or a highest performance, comfort, etc.) can be selected. For example, for various operations of the autonomous vehicle, or for various possible trajectories, a cost function can penalize acceleration, jerk, lateral acceleration, yaw, steering angle, steering angle rate, etc.”
}

Regarding claim 2, Kobilarov teaches The method of claim 1, wherein the linear temporal logic expression comprises one or more linear temporal logic propositions.
{Para [0080] “Additional details of the TL library module 222, and temporal logic in general, are discussed below. In one or more examples, properties of plans can be defined in terms of a set of atomic statements (also referred to as atomic propositions, or predicates). An atomic proposition is a statement about the world that is either True or False. In such an example, a finite set of atomic propositions, AP, can be used to indicate properties such as occupancy of a spatial region.”

Para [0082] “LTL can be used to concisely and precisely specify permitted and prohibited system behaviors in terms of the corresponding words. Formulas in LTL are constructed from p∈AP”
}

Regarding claim 3, Kobilarov teaches The method of claim 2, wherein a first linear temporal logic proposition of the one or more linear temporal logic propositions represents whether the vehicle is located within an intersection.
{Para [142-144] and equation 25, which uses LTL (linear temporal logic) formula with atomic propositions to express whether the intersection is clear.
}

Regarding claim 6, Kobilarov teaches The method of claim 1, wherein a value of the linear temporal logic expression corresponds to whether the vehicle is operating in a direction specified by the operating constraint.
{Para [0091] “As a particular example, an LTL formula can be evaluated as true once an autonomous vehicle has determined that it has approached an intersection, detected another vehicle at the intersection, and waited until there was no longer another vehicle in the intersection.”
Where approaching an intersection and waiting at the intersect is implied to be an operating constraint and its being evaluated as true using the LTL formula.
}

Regarding claim 7, Kobilarov teaches The method of claim 1, further comprising operating, using a control module of the vehicle, the vehicle in accordance with the motion segment.
{Para [0048] “The execution module 116 can receive the output trajectory from the trajectory module 108 and can compute commands for actuating steering and acceleration of the autonomous vehicle 122 to enable the autonomous vehicle 122 to follow the output trajectory. In at least one example, the execution module 116 can receive the output trajectory and can compute a steering angle and velocity to enable the autonomous vehicle 122 to follow the output trajectory. A non-limiting example of an algorithm that the execution module 116 can use is provided below.”
}

Regarding claim 8, Kobilarov teaches The method of claim 7, further comprising determining whether the operating of the vehicle in accordance with the motion segment violates the operating constraint based on the linear temporal logic expression.
{Para [0017] “In general, determining a trajectory for an autonomous vehicle can include utilizing a tree search algorithm such as Monte Carlo Tree Search (MCTS) to organize and search through possible trajectories, while using temporal logic formulas, such as Linear Temporal Logic (LTL), to verify whether the possible trajectories satisfy rules of the road, for example, and determining various costs and constraints associated with possible trajectories to select a trajectory to optimize performance. In some instances, determining a trajectory of an autonomous vehicle can include determining a current state of the vehicle, which can include determining static symbols and dynamic symbols which represent objects in an environment. For example, and without limitation, static symbols can include stop regions proximate to a stop sign, lane regions defining a lane of a road for the autonomous vehicle to traverse, static objects (e.g., buildings, obstacles, parked vehicles, etc.) or any region of space or state of the world (e.g., such as Washington or California), etc. Dynamic symbols can represent other entities whose attributes change over time, examples of which include other dynamic objects such as other vehicles, trains, pedestrians, bicyclists, etc.”
}

Regarding claim 9, Kobilarov teaches The method of claim 8, wherein the determining of whether the operating of the vehicle in accordance with the motion segment violates the operating constraint is performed responsive to the value of the linear temporal logic expression being false.
{ Para [0017] “In general, determining a trajectory for an autonomous vehicle can include utilizing a tree search algorithm such as Monte Carlo Tree Search (MCTS) to organize and search through possible trajectories, while using temporal logic formulas, such as Linear Temporal Logic (LTL), to verify whether the possible trajectories satisfy rules of the road, for example, and determining various costs and constraints associated with possible trajectories to select a trajectory to optimize performance. In some instances, determining a trajectory of an autonomous vehicle can include determining a current state of the vehicle, which can include determining static symbols and dynamic symbols which represent objects in an environment. For example, and without limitation, static symbols can include stop regions proximate to a stop sign, lane regions defining a lane of a road for the autonomous vehicle to traverse, static objects (e.g., buildings, obstacles, parked vehicles, etc.) or any region of space or state of the world (e.g., such as Washington or California), etc. Dynamic symbols can represent other entities whose attributes change over time, examples of which include other dynamic objects such as other vehicles, trains, pedestrians, bicyclists, etc.”

Where if a rule is not satisfied it is implied the expression is false.
}

Regarding claim 10, Kobilarov teaches The method of claim 7, wherein the operating of the vehicle in accordance with the motion segment is performed responsive to the operational metric being less than a threshold value.
{Para [0161] “ At operation 718, the process can include selecting a trajectory based at least in part on the trajectory satisfying one or more LTL formulas and one or more cost functions. For example, if multiple trajectories satisfy (e.g., do not violate) the LTL formula, the operation 718 can select a trajectory based on a cost or performance associated with the trajectory. In some instances, costs can be based at least in part on efficiency, comfort, performance, etc. of the autonomous vehicle. Thus, the process 700 can output a trajectory that has a highest performance and lowest cost to accomplish a goal associated with an autonomous vehicle.”

Where the trajectory that is selected and used is based on it a cost which is based on operational metrics being less than the threshold value of the next best trajectory.
}


Regarding claim 18, it recites a vehicle having limitations similar to those of claim 1 and therefore is rejected on the same basis.
Additionally Kobilarov teaches A vehicle comprising: one or more computer processors; and one or more non-transitory storage media storing instructions which, when executed by the one or more computer processors, cause the one or more computer processors to:
{Para [0168] “FIG. 9 illustrates an environment 900 in which the disclosures can be implemented in whole or in part. The environment 900 depicts one or more computer systems 902 that comprise a storage 904, one or more processor(s) 906, a memory 908, and an operating system 910. The storage 904, the processor(s) 906, the memory 908, and the operating system 910 can be communicatively coupled over a communication infrastructure 912. Optionally, the computer system(s) 902 can interact with a user, or environment, via input/output (I/O) device(s) 914, as well as one or more other computer system(s) over a network 916, via the communication infrastructure 912. The operating system 910 can interact with other components to control one or more applications 918.”
Para [0169] “In some instances, the computer system(s) 902 can correspond to the computer system(s) 102 and/or the vehicle computing device 114 described above with reference to FIG. 1.”
Para [0028] “In some examples, the computer system(s) 102 and vehicle control device 114 can be embodied in an autonomous vehicle”
}

Regarding claim 19, it recites a vehicle having limitations similar to those of claim 2 and therefore is rejected on the same basis.

Regarding claim 20, it recites one or more non-transitory storage media having limitations similar to those of claim 1 and therefore is rejected on the same basis.
Additionally Kobilarov teaches One or more non-transitory storage media storing instructions which, when executed by one or more computing devices, cause the one or more computing devices to:
{Para [0168] “FIG. 9 illustrates an environment 900 in which the disclosures can be implemented in whole or in part. The environment 900 depicts one or more computer systems 902 that comprise a storage 904, one or more processor(s) 906, a memory 908, and an operating system 910. The storage 904, the processor(s) 906, the memory 908, and the operating system 910 can be communicatively coupled over a communication infrastructure 912. Optionally, the computer system(s) 902 can interact with a user, or environment, via input/output (I/O) device(s) 914, as well as one or more other computer system(s) over a network 916, via the communication infrastructure 912. The operating system 910 can interact with other components to control one or more applications 918.”
Para [0169] “In some instances, the computer system(s) 902 can correspond to the computer system(s) 102 and/or the vehicle computing device 114 described above with reference to FIG. 1.”
Para [0028] “In some examples, the computer system(s) 102 and vehicle control device 114 can be embodied in an autonomous vehicle”
}



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kobilarov et al. (US 20190101919 A1; hereinafter known as Kobilarov) in view of Kress-Gazit et al. (Correct, Reactive, High-Level Robot Control 2011, hereinafter known as Kress-Gazit).

Regarding Claim 5, Kobilarov teaches The method of claim 2.

Kobilarov does not teach, wherein a second linear temporal logic proposition of the one or more linear temporal logic propositions represents a lane in which the vehicle is operating.

However, Kress-Gazit teaches wherein a second linear temporal logic proposition of the one or more linear temporal logic propositions represents a lane in which the vehicle is operating.
{page 6 which describes the Linear temporal logic propositions can represent lanes and that if the vehicle is in a specific lane the proposition can read true “For example, if there is a transition from a state in which C1, 1 is true (the robot is in cell C1, 1)”
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobilarov to incorporate the teachings of Kress-Gazit to have LTL propositions represent the lane a vehicle is in because a system using LTL like Kobilarov should be able to represent what lane a vehicle is in order to avoid obstacles in the same lane as the vehicle and not necessarily react to obstacles not in the lane of the vehicle improving safety.

Claim(s) 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kobilarov et al. (US 20190101919 A1; hereinafter known as Kobilarov) in view of Woon et al. (US 20200346643 A1, hereinafter known as Woon).

Regarding Claim 11, Kobilarov teaches The method of claim 1.

Kobilarov does not teach, wherein the generating of the operational metric comprises determining a rank of the operating constraint. 

However, Woon teaches wherein the generating of the operational metric comprises determining a rank of the operating constraint.
{para [0067] “In another example, the operational risk monitor module 300 can transmit a platform control constraints flag to the control constraints module 310, such as to cause the control constraints module 310 to change one or more platform control constraints of the autonomous vehicle. For example, the platform control constraints flag can indicate to adjust one or more constraints and/or the priorities of those constraints used for an operational aspect of the autonomous vehicle, such as a propulsion system of the autonomous vehicle, a braking system of the autonomous vehicle, or another system of the autonomous vehicle. In some cases, the operational risk monitor module 300 can receive a signal directly from the control constraints module 310, for example, for use in determining the operational risk for the autonomous vehicle and/or for use in determining whether and how to cause a change in the controlling of the autonomous vehicle based on that operational risk.”

Where the operational constraint priority, e.g. rank, is being determined. 
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobilarov to incorporate the teachings of Woon to rank operational constraints because some operational constraints may lead to higher risks than others if violated thus ranking them would ensure the most critical constraints are not violated reducing overall risk.

Regarding Claim 12, Kobilarov teaches The method of claim 1.

Kobilarov does not teach, wherein the operating constraint on operating the vehicle is one of a ranked plurality of operating constraints.

However, Woon teaches wherein the operating constraint on operating the vehicle is one of a ranked plurality of operating constraints.
{para [0067] “In another example, the operational risk monitor module 300 can transmit a platform control constraints flag to the control constraints module 310, such as to cause the control constraints module 310 to change one or more platform control constraints of the autonomous vehicle. For example, the platform control constraints flag can indicate to adjust one or more constraints and/or the priorities of those constraints used for an operational aspect of the autonomous vehicle, such as a propulsion system of the autonomous vehicle, a braking system of the autonomous vehicle, or another system of the autonomous vehicle. In some cases, the operational risk monitor module 300 can receive a signal directly from the control constraints module 310, for example, for use in determining the operational risk for the autonomous vehicle and/or for use in determining whether and how to cause a change in the controlling of the autonomous vehicle based on that operational risk.”

Where the operational constraint priority, e.g. rank, is being determined, and there can be more than one operational constraint.
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobilarov to incorporate the teachings of Woon to rank operational constraints because some operational constraints may lead to higher risks than others if violated thus ranking them would ensure the most critical constraints are not violated reducing overall risk.


Claim(s) 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kobilarov et al. (US 20190101919 A1; hereinafter known as Kobilarov) in view of During et al. (US 20180129214 A1, hereinafter known as During).

Regarding Claim 13, Kobilarov teaches The method of claim 1.

Kobilarov does not teach further comprising generating a Kripke structure representing the motion segment.

However, During teaches further comprising generating a Kripke structure representing the motion segment.
{
Para [0019] “Within the context of the present disclosure, a method for automatically determining a trajectory for a vehicle is provided. This involves the trajectory to be determined being used to connect a starting point corresponding to the current position of the vehicle to a destination. The disclosed method comprises the following operations: [0020] Determining multiple intermediate points. [0021] Determining one or more first partial trajectories. In this case, the first partial trajectory connects the starting point to one of the intermediate points if only one first partial trajectory is determined. Alternatively, each of these first partial trajectories connects the starting point to a respective other instance of the intermediate points if multiple first partial trajectories are determined. [0022] Determining multiple second partial trajectories, each of these second partial trajectories connecting the final point to a respective other instance of the intermediate points. [0023] Determining the trajectory by virtue of the first partial trajectory being chosen if there is only a first partial trajectory and by virtue of a first partial trajectory being chosen from the first partial trajectories if there are multiple first partial trajectories and by virtue of a second partial trajectory being chosen from the second partial trajectories. The chosen first and chosen second partial trajectories then form at least one respective part of the determined trajectory. [0024] Actuating a component (e.g., the steering) of the vehicle on the basis of the determined trajectory.”

Fig. 1 and 2 illustrate this and can be considered a Kripke structure, and map the points between a first and second point which can be considered as representing a motion segment.
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobilarov to incorporate the teachings of During to generate a Kripke structure representing a motion segment because Kobilarov already considers the vehicle state a various points along a motion segment and a Kripke structure is a common way to represent the behavior of a system with various states and state transitions and thus would be obvious to try. 
Additionally, It would be obvious to combine Kobilarov with During because the methods of during can help improve the determination of a trajectory or evasive trajectory for a vehicle (During Para [0017]).

Regarding Claim 14, Kobilarov in view of During teaches The method of claim 13. During further teaches wherein a first vertex of the Kripke structure corresponds to the first spatiotemporal location.
{Fig. 1 and Fig. 2 where SP corresponds to a start point which is first spatiotemporal location.
}

Regarding Claim 15, Kobilarov in view of During teaches The method of claim 14. During further teaches wherein a second vertex of the Kripke structure corresponds to the second spatiotemporal location.
{Fig. 1 and Fig. 2 where 1.1, 1.2, 1.3, 2.1, 2.2, 2.3, and ZP corresponds with intermediate/destination points which are a second spatiotemporal location.
}

Regarding Claim 16, Kobilarov in view of During teaches The method of claim 14. During further teaches wherein an edge of the Kripke structure connecting the first vertex and the second vertex corresponds to the motion segment for operating the vehicle from the first spatiotemporal location to the second spatiotemporal location.
{Fig. 1 and Fig. 2 where which shows links, e.g. edges, between the different points of the possible trajectories of the vehicle.
}

Regarding Claim 17, Kobilarov in view of During teaches The method of claim 14. During further teaches wherein a first value of the linear temporal logic expression evaluated at the first vertex is distinct from a second value of the linear temporal logic expression evaluated at the second vertex.
{ Fig. 1 and Fig. 2 where SP corresponds to a start point which is first spatiotemporal location and where 1.1, 1.2, 1.3, 2.1, 2.2, 2.3, and ZP corresponds with intermediate/destination points which are a second spatiotemporal location. Fig. 3 which shows that logic equations can be evaluated differently at different points based on proprieties at a point for example the presence of a obstacle.
}


Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the 35 USC § 101 rejection of Claim 1-4 is overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Caldwell et al. (US 20210046924 A1) teaches “The vehicle computing system may detect the object based on sensor data and determine an object trajectory based on a predicted reaction of the object to the vehicle performing the action. The vehicle computing system may determine costs associated with safety, comfort, progress, and/or operating rules for each action the vehicle could take based on the action and/or the predicted object trajectory. In some examples, the lowest cost action may be selected for the vehicle to perform”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296. The examiner can normally be reached Mon - Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668